DETAILED ACTION
The present Application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
References previously cited are provided in a previous Office Action.  References not previously cited are found per the attached PTO-892 for this Office Action. 
A reply to the Applicants' arguments is presented after addressing the Claims.

Claims 1-20 are pending in this Application; Claims 10-11 and 15-20 are withdrawn; Claims 1-9, and 12-14 are examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 
regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 -3, 4-9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The “y” in amended claim 1 has an unclear definition.  The employment of y applies to both the y of  LiySi of Claim 1 and SnOy of claim 3, which has a different y value range than that for LiySi.  However, the application of y is not known as to whether y should apply to either SnOy or LiySi, or both SnOy and LiySi. The same term “y” cannot be used for the LiyS and be used for SnOy. This causes the claims to be unclear.
Appropriate action is required. 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 includes the phrase “comprising lithium . . .”.  Claim 1, from which Claim 2 depends, already comprises lithium, oxygen and silicon. Therefore claim 2 does not further limit Claim 1.
To further prosecution, the materials of at least one of silicon, tin or germanium, and at least one of oxygen or fluorine are considered as not being further required as lithium is already present in Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 states:
The negative electrode active material according to claim 1, comprising at least one of lithium-containing SiOx (0.33 y < 2), or lithium-containing GeOz (0.33 < z < 2). 
Claim 3 does not further limit Claim 1 because Si is the only element  mentioned in claim 1.  Claim  3 is not written to further comprise other elements or compounds such as the claimed SnOy or GeOz.
Appropriate Action is required.    
To further prosecution, the claim 1 material Li4SiO4 is considered to satisfy Claim 3’s limitation for at least one lithium containing SiOx. 

Claim Rejections - 35 USC § 103
Claims 1-2, 5-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being obvious over Tabuchi et al. [Tabuchi] (JP 2005-235589 as interpreted by Espacenet Abstract and English Machine translation) in view of Matus et al. [Matus] (US 2016/0260967).
Regarding Claims 1-2, 5-6:
Tabuchi discloses a negative electrode active material employed in a battery (Tabuchi [0001], [0005], [0010]), materials of the negative electrode as disclosed in the examples in paragraphs [0069]-[0076].  The negative active material comprises a compound of disassociated silicon comprised  SiOx and Si obtained therefrom (Tabuchi [0012]-[0013]) where lithium is occluding therein (lithium ions, Tabuchi [0032]) {Claim 1 limitations in part and Claim 2 limitations}. The active material is coated with a carbon material capable of forming a complex with lithium on a surface because the SiOx material is coated with naphthalene, anthracene, pentacene, and derivatives thereof employed alone or in admixture of two or more (Tabuchi [0038])--considered as aromatics--are on an active material surface of SiOx wherefore the aromatic surface coatings complexing with lithium is inherent. 
Although Tabuchi discloses the negative electrode silicon containing active material particles is comprised of silicon containing particles (Tabuchi [0011]-[0012], [0021], [0050]), where a Tabuchi silicon containing particle is considered as a cluster because it is within a negative electrode material particle in a Tabuchi electrode material of Si crystallites dispersed within SiOy matrix (Tabuchi [0032], [0050], [0053]) in a manner as disclosed by the instant Specification (instant Specification Figure 2A  item 3a and 2a, and [0038]), Tabuchi does not further disclose a negative electrode active material having a structure in which a LiySi cluster is embedded in a solid electrolyte comprising Li4SiO4 electrolyte.
However, Matus discloses adding lithium with SiOx material which upon heating produces lithium silicide and lithium silicate in the form of LiySi nanoparticles carried by—considered as embedded in--a matrix of Li4SiO4, (Matus [0059]-[0060], [0062], 
The Matus y is an amount that is from 0 where silicon is delithiated to Si, or implicitly where y = 0, up to  a value of y = 4.4 where the Li4SiO4 is suggested to cease existing as a matrix when y is 4.4 (Matus [0067], [0069] see also Figures 3B-3C)--as such, the Matus values of y are suggested to be from 0  where Si exists without being lithiated, to 4.4 and such LiySi clusters are within a Li4SiO4 matrix (Matus Figure 3B to Figure 3C)--where a domain or matrix of Li4SiO4 is disclosed by the instant Specification as being of a solid electrolyte (instant Specification ([0038] and see Figure 1). 
As such, Matus further teaches that LiySi : Li4SiO4 and Si : Li4SiO4  exist in a Li4SiO4 a matrix with 50 percent lithiation (Matus [0066]-[0067]). Here, full lithiation is considered at the y maximum or full limit where Li4SiO4 ceases to exist--which is where y = 4.4 (Matus [0069]) and for Si, zero lithiation necessarily exists where only Si is present—or where y  = 0--because LiySi is Si when y = 0 (see Matus Figures 3B-3C).  Thus Matus implicitly discloses a LySi subscript y amount at 50 percent of full lithiation is 2.2 (or 0.5 x 4.4) which is within the instant Claim 3  range of 0 < y < 3.75. 
Because the Matus LiySi in the Li4SiO4 matrix is in the form of nanoparticles (Matus [0066]), they are of clusters because particle structures are shown as clusters in the instant Specification (instant Specification Figure 2A  item 3a and 2a, and [0038]) and thus because LiySi is in the Li4SiO4  matrix, the LiySi is considered as being embedded in the Li4SiO4
The addition of lithium produces enhanced SiOx material having substantially uniform distribution of lithium silicides is taught to lower irreversible capacity loss associated with non-lithium-added SiOx systems (Matus [0014], [0075], [0077]).
It would have been obvious to one of ordinary skill in the art to have added lithium to a Tabuchi SiOx electrode material with silicon clusters so as to provide having LiySi clusters with a y amount of 2.2, which produces LiySi particles embedded in a formed Li4SiO4 solid electrolyte matrix so as to provide a substantially uniform distribution of LiySi that lowers irreversible capacity loss as taught by Matus.  
Regarding Claim 3, modified Tabuchi discloses the limitations set forth above. 
Although Tabuchi discloses SiOx is a material where 0 < x < 2, Tabuchi [0012]), Tabuchi does not specifically disclose SiOx where x of  SiOx is 0.33 < x < 2).
On the other hand, the disclosed Tabuchi ranges of SiOx 0 < x < 2, overlaps the claimed subscript ranges of SiOx 0.33 < x < 2. Thus, the Tabuchi reads upon the Claim (see MPEP 2144.05 I.)
Because each of the Tabuchi subscript of x for their corresponding SiOx material are included for the same application of said the instant SiOx  material include those claimed, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen an x subscript value for the instant Claim 3 subscript range of for SiOx  that is 0.33  < x < 2, which overlaps the range disclosed by Tabuchi, because the Tabuchi values in the overlapping range for x that is employed in the same application, that also apply for the x and y subscript ranges claimed.   

Regarding Claim 7, modified Tabuchi discloses the limitations set forth above.  The negative electrode active material is disclosed to have a particulate shape (Tabuchi particle shape [0011]).
Regarding Claims 8-9, modified Tabuchi discloses the limitations set forth above.  The composition is also coated with cellulose and thus a covering compound material, implicitly a hydrocarbon compound, in the amount of 1 part by weight to 97 parts by weight of the silicon composition with carbon (Tabuchi [0076])—considered 1/98 x 100 or about 1.02 weight percent covering agent.
Regarding Claim 12, modified Tabuchi discloses the limitations set forth above. Tabuchi discloses the negative electrode active material is made into a paste and applied to a foil (Tabuchi ibid.)—the active material on a collector is disclosed as a negative electrode (Tabuchi [0043]).
Regarding Claim 13, modified Tabuchi discloses the limitations set forth above. Tabuchi discloses a battery as being comprised of negative electrode containing the negative electrode active material, a positive electrode and an electrolyte (Tabuchi [0042]-[0043]). 

Claim 4 is/are rejected under 35 U.S.C. 103) as being obvious over Tabuchi et al. [Tabuchi] (JP 2005-235589 as interpreted by Espacenet Abstract and English machine translation)  in view of Matus et al. [Matus] (US 2016/0260967). as applied to Claim 2 above, in view of Jung (US 2015/0140434). 
Regarding Claim 4, modified Tabuchi discloses the limitations set forth above. 
Tabuchi does not disclose the atomic percent of lithium in the silicon oxide material being within the range of 10 at% (atomic percent) or more to 45 at% or less.  
On the other hand Jung teaches negative electrode active materials for lithium batteries comprised with lithium doped SiOx compositions with carbon that provide a capacity of 400 mAh/g having a lithium doping amount that ranges from about 33 to 66 mole percent of lithium into silicon oxide or SiOx (where x is 0 to 2 and the mole percent of lithium is based upon the range of 0.50 mole to 1.9 mole of doped lithium per 1 mole of SiOx; [0011], [0013], [0044], [0047], [0067]) where mole percent is considered as an atomic percent because a mole is based upon the number of atoms comprised in a mole as would be expected by one of ordinary skill in the art. 
The range equating to about 33 to about 65 atomic percent of lithium content per moles of lithium plus SiOx (x100 to get percent) overlaps the instant Claim 4 range of 10 at% (atomic percent) or more and 45 at% or less.
Because each of the lithium content amounts are included for the same or similar material employed for the same or similar to those claimed, for the same purpuras, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen any of the lithium content amounts,  including those within the overlapping claimed at% range of range of instant Claim 4 which overlaps the range taught by  Jung, because the Jung values in the overlapping range are employed in the same application that also apply for the lithium amount at% range claimed.   

Claim 14
Regarding Claim 14, modified Tabuchi discloses the limitations set forth above.
Modified Tabuchi does not disclose a employing the battery and a control unit configured to control the battery.
On the other hand, Tanaka teaches SiOx negative active material placed in batteries of battery packs that are configured to be controlled with a controller that monitors temperature, current, and voltage as well as controlling relays and controlling charge/discharge current operation of batteries therein so as to improve the cycle characteristic of a lithium secondary battery ([0012], [0054]-[0055], [0120]-[0121]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Tabuchi battery in a battery pack with a controller to control the battery as taught by Tanaka to improve the cycle characteristic of a lithium secondary battery.
Response to Arguments
Applicant’s arguments filed 29 November 2021, with respect to Claims have been fully considered and are persuasive.  The rejections of Claims 1-14 in the prior Office Action of 27 August 2021 under Tabuchi have been withdrawn. 
However, new rejections under 35 USC 103 have been applied under Tabuchi in view of the new reference Matus (US 2016/0260967) as necessitated by Applicants’ amendment of 29 November 2021. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722